DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The objection to the Drawings is withdrawn in response to the Remarks and the Amendments filed on October 21, 2021.

Claim Objections
The objection to the claims is withdrawn in response to the Amendments filed on October 21, 2021.

Claim Rejections - 35 USC § 112
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on October 21, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shinyashiki et al. (US 2012/0202105).
Regarding claim 1, Shinyashiki et al. teaches a battery (Title) comprising: 
a battery cell (10) comprising a first electrode plate (positive electrode plate 1, negative electrode plates 2) and a second electrode plate (positive electrode plate 1, negative electrode plates 2); and 
a first set of electrode tabs (positive electrode current collector leads 11) electrically connected to the first electrode plate, the first set of electrode tabs  comprising a first bending portion (where positive electrode current collector leads 11 bend to extend horizontally), an edge of the second electrode plate defining a first Note: Fig. 2 of the instant invention and para. [0033] of the instant application’s PG Pub defines/depicts “corresponding” as being positionally next to; See also Fig. 5 that teaches the bending of 11 positionally next to 2).
Regarding claim 2, Shinyashiki et al. teaches a battery wherein the first electrode plate defies a second receiving groove (Figs. 5 and 9; para. [0106]; the second receiving groove fills the space between the ends of pouch-shaped separators 3 and positive electrode plates 1), and the second receiving groove corresponds to the first bending portion (again, instant’s Fig. 2 and instant PG Pub para. [0033] define/depict “corresponding” as being positionally next to).  
Regarding claim 7, Shinyashiki et al. teaches a battery wherein battery cell further comprises an isolation film disposed between the first electrode plate and the second electrode plate, and the isolation film (insulating layer 32; para. [0106]) comprises a blocking area, and the blocking area is disposed at an edge of the isolation film, and corresponds to the first receiving groove and the second receiving groove (Figs. 5 and 9).  
Regarding claim 8, Shinyashiki et al. teaches a battery wherein a width of each of the first receiving groove and the second receiving groove is greater than a maximum width of the first bending portion (Fig. 5).
Regarding claim 9
Regarding claim 18, Shinyashiki et al. teaches a battery wherein a depth of each of the first receiving groove and the second receiving groove is greater than a total length of the first bending portion (Figs. 5 and 9).   
Regarding claim 19, Shinyashiki et al. teaches a battery wherein an arc is provided at each corner of the first receiving groove and the second receiving groove (Figs. 5 and 9; each arc is provided at a corner, i.e. diagonally from a corner, of the first receiving groove and the second receiving groove).

    PNG
    media_image1.png
    723
    885
    media_image1.png
    Greyscale

Regarding claim 20, Shinyashiki et al. teaches a battery wherein the first bending is U-shaped (Fig. 9).  

    PNG
    media_image2.png
    653
    887
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3-6 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724